       Case 2:19-cv-01339-JS Document 3 Filed 05/03/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICOLE ANDEL,                                )
                                             )
              Plaintiff                      )
                                             )
       v.                                    ) Case No.: 2:19-cv-01339-JS
                                             )
DIVERSIFIED CONSULTANTS, INC.,
                                             )
            Defendant                        )
                                             )

                     NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: May 3, 2019                  BY: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esquire
                                            Kimmel & Silverman, P.C.
                                            30 East Butler Pike
                                            Ambler, PA 19002
                                            Phone: (215) 540-8888 ext. 167
                                            Facsimile: (877) 600-2112
                                            Email: aginsburg@creditlaw.com
                                            Attorney for Plaintiff
       Case 2:19-cv-01339-JS Document 3 Filed 05/03/19 Page 2 of 2




                                  Certificate of Service

       I hereby certify that on this 3rd day of May, 2019, a true and correct copy of the

foregoing pleading served via mail to the below:


       Diversified Consultants, Inc.
       10550 Deerwood Park Blvd.
       Ste. 309
       Jacksonville, FL 32256


                                              /s/ Amy L. Bennecoff Ginsburg
                                              Amy L. Bennecoff Ginsburg Esquire
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888 ext. 167
                                              Facsimile: (877) 600-2112
                                              Email:aginsburg@creditlaw.com
                                              Attorney for Plaintiff
